260 F.2d 359
Alvin FRIEND, Appellant,v.UNITED STATES of America, Appellee.
No. 13515.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1958.

Hayden C. Covington, Brooklyn, N.Y., for appellant.
J. Leonard Walker, U.S. Atty., Louisville, Ky., for appellee.
Before SIMONS and MARTIN, Circuit Judges, and THORNTON, District judge.
PER CURIAM.


1
This case came on to be heard on appeal from a judgment of conviction and sentence entered in the United States District Court, at which hearing appellant presented an oral argument by his attorney in addition to a printed brief and appendix.  The government made no appearance by the United States Attorney, but filed a written statement, confessing error, in which the government takes the position that the evidence of record is insufficient to support the conclusion that a waiver in writing, executed by the appellant of his claim to 1-O Classification, was executed with full awareness of his rights and status; and that 'the evidence does not exclude the possibility that the appellant was denied procedural due process by a Department of Justice representative.'


2
The judgment of the United States District Court is accordingly reversed; and the cause is remanded for further administrative proceedings in conformity with all lawful requirements.